OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS
                            AUSTIN

Wm~WUtdnoy       J. Brom
cf6ifiiv
      Ywslley
Fort Bend County
Richmond, Texan
Dear 3lr:
                           Opinion #o, O-7296
                           Rer Whether County~Clerk Is requirod
                               by law to record a
                               gage on realty In b
                               Mortgage Records an
                               gage on RerltyReco
                               feea should bo char

quoted ae follower




                                    IIthe mortgagee wiehes the
                                    Chattel Xoctgage Records on

                                 eetlon is this:




                  nort;;azesu?on Fersonal pro?ert;-2re rfq.:iredto be
recorded,in the oSSice 0,'the County Clerk b:j-
                                              the provisions of A:*tl
                                  ?al-tz0,"which X0 quote below:
cle 51,3;,V.A.C.Z., tiltpe:‘zi:.er,t
          ItEverychattel mortgage, deed of trust, or other
     instrument of writing, intended to operate as a mortgage,
     or lien upon personal property and every transfer theye-
     of which shall not be accox?Cuded b] an ixediate delivery
aon. Sidney J. Brown - Page 2


    end be followed by an actual and contlnued change of
    possession of the property mortgaged, pledged, or
    affected by such Instrument, shall be absolutely void
    a8 against the creditor8 of the mortgagor or person
    making same, as against absequent purchasers and
    qo r tg a g elien
                   e s.o   r in good.faith unless such
                       holder8
    instrument, or a true copy thereof, ahad be forthwith
    deposited with and filed in the offloe of the county
    clerk of.the county where the property shall then be
    eltuated, or if the mort agor or'person making the
    bame be a resident of thf a State, then, of the county
    of which he ahill at that time be .aresidenti. . . ."
          Article 5494, P.A.C.S., establisher the book to be kept
;;rit; County Clerk wherein chattel mortgage8 on pereonalty are re-
      .
                       .
           Article 5498, V.A.C.S., then prOVide.8 for a classlfica-
tion of chattel mortgage8 defined a8 records of ahattels on realty
and we quote below the essential prov&iom of that etatute:
          W%.icle 5498; ‘Reo&da of ohattel8 on realty.
               When eni machil-eryor other manufactured
     article is auacept ble-of being atta&ed.to realty in
     such a way aa to becone a fixture thereto.  . l and. , .
     there Is a lien or mortgage evldenoed by written inatru-
     meat. . . and such instrument is regletered under the
     provisions of this Act. . . then the registration. . . .
     shall be notice.t.0all persona. . . All euoh Instrument6
     shall be endorsed on the back thereof, to wit, ‘Liens
     on machinery eituated on realty’ and ahall be reCiet.erod
     in the county where the real estate is located in the
     manner a8 other chattel mortgage8 except that there shall
     be kept, indexed and recorded, a8 now herein provided for
     chattel mortgages, a senarate book to be endorsed *chat-
     tel 3ort;;a;erecords on realty’. . .n (Znphasisac!de6)
          Thus, we have statutory ?rovisions for two books; oze w!:cre-
in chatl:cT~
                                               p-=;,crt;;
                                                       ~~*~;&y;.f
                                                                5;
SiCI? ts is :icscr:
                 ‘bc,-J
                      and clcysificd >; ;.>tLcle5$‘::,1: zec< ‘:,c
                                                                 my-
Corckd in o.nlythe separate book 80 ?rovic!edtherein and endorsed
“chattel xortL;aCerecorcs on realty~~;that if the ?ersocsl proxerty i.:
not 23 rtxached to the retllq cnC ccr.scquer.tly
                                               not covered by &ticls
Hon. Sidney J. 3rom   - Pt;e 3


5496, thon it need be recorded in O&J the book providei for by
Article 5494, supra. OS course, there my exist    a sitxtion
&erein a chattel mortgage includes both personal pro?ertjrand
8uCh personal property attached to the realty as is described by
Article 5498, in which case the ill8trUQent involvf(: both kinds
of property should be recorded in both book8 as provided for In
Article 5494 and Article 5498, supra.
          Fee8 for the recordation of chattel mortga&es are pro-
vided for in Article 3930, V.A.C.S., as followsr
          *Article 3930. Comity Clerk
               "Clerks OS the County Court shall receive tho
     following fees:
               "For filing and registeringand e.ntering
           satisfaction and rolease of each chattel nort-
           gage . . . . .75"
           Only one fee is prescribed by the statute for the ser-
vice8 listed with reference to each mortgage filed and the enount
is fixed at sevent -five (.75) cents. For the Bounty Clerk to
properly perform ti-i
                   eae specific services v.dthreference to each such
nortqage may require a recordation .intwo book8 as in the inetance
we ate abovo. In our opinion, this does not require the oharge of
a double See and only one charge of seventqlve t.75) cents is cuth-
orized.
           Xe   trust this satisfactorily answer8yo;r inquiry.